DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 11/13/2020 and claims 1-14 and 16-21 are pending in the application, including independent claims 1, 8 and 14.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 and 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4, 6, 8, 10, 11, 14, 18 and 20 are objected to because of the following informalities:  
in claim 1 of lines 7 the occurrence of "a number" should be amended to---"the number"-----
in claim 4 of lines 2 the occurrence of "a number" should be amended to---"the number"-----
in claim 6 of lines 5 the occurrence of "a number" should be amended to---"the number"-----
in claim 8 of lines 7 the occurrence of "a number" should be amended to---"the number"-----
in claim 10 of lines 4-5 the occurrence of "a number" should be amended to---"the number"-----
in claim 11 of lines 2-3 the occurrence of "a number" should be amended to---"the number"-----
in claim 11 of lines 8 the occurrence of "a number" should be amended to---"the number"-----
in claim 14 of lines 10 the occurrence of "a number" should be amended to---"the number"-----
in claim 18 of lines 2-3 the occurrence of "a number" should be amended to---"the number"-----
in claim 20 of lines 5 the occurrence of "a number" should be amended to---"the number"-----
Appropriate corrections are required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-4, 7-10, 13-14, 16-18 and 21 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Cao et al. (provisional application No. 62/657611 filed on 04/13/2018) [hereinafter as Cao], US 11,146,363 B2.
Regarding claim 1, Cao discloses wherein a method performed by a transmission device in a wireless communication system (Fig.1 Col 4 lines 30-48, random access node RANs 120a-120b/a transmission device includes base stations 170a-170b, 
a base transceiver station (BTS), a Node-B (NodeB), an evolved NodeB (eNodeB),
a Home eNodeB, a gNodeB, a transmission point (TP), a site controller, an access point (AP), or a wireless router in a wireless network communication system), the method comprising:
transmitting a plurality of data code blocks (CBs) to at least one reception device at initial transmission (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, the first network device 302 is sending/transmitting a m=7 information CBs C1 to C7 plurality of data code blocks to a second network device 304/reception device at initial transmission and Fig.9&12 Col 12 lines 10-63, transmitting plurality of information data code blocks (CBs) step 352 and Fig.5 Col 7 lines 59-65, communicating plurality of data code blocks (CBs));
receiving feedback information including information indicating a number of data CBs of
which decoding fails among the plurality of data CBs, from the at least one reception device (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, receiving HARQ feedback information including information indicating a N=3 number of code blocks (CBs) of the transport block which decoding failures among the plurality of data CBs from the second network device 304/reception device); and
transmitting parity CBs of which a number is determined based on the number of data CBs of which decoding fails, to the at least one reception device at retransmission (Fig.12-14 Col 22 lines 35-67 to Col 23 lines 1-4, transmitting N parity CBs P1 of which a N1=1 number is determined based on the number of data CBs of which decoding fails to the second network device/receiving device at the HARQ retransmission and Fig.9 Col 3 lines 16-23, retransmitting parity blocks based on the number of data CBs of which decoding fails and Fig.9&12-13 Col 12 lines 64-67 to Col 13 lines 1-48, determining errors encoded/ error-correction coding over the code blocks that is successful to recover the total number of failed y information code blocks based on the number of failed code blocks).

Regarding claim 2, Cao discloses all the elements of claim 1 as stated above wherein Cao further discloses obtaining the parity CBs by applying an outer code to the data CBs (Fig.9 Col 11 lines 1-15, receiving/obtaining the parity CBs by applying an outer code to the data CBs),
wherein the outer code includes at least one of a Reed-Solomon code, a BCH (Bose,
Chaudhuri, Hocque-nghem) code, a raptor code, and a parity bit generation code (Fig.17-19 Col 24 lines 53-62, the outer code includes at least one of a Reed-Solomon code or a raptor code).

Regarding claim 3, Cao discloses all the elements of claim 1 as stated above wherein Cao further discloses the at least one reception device includes a plurality of reception devices (Fig.1 Col 4 lines 10-29, the at least one reception device includes a plurality of electronic devices/reception devices), and
wherein the number of the parity CBs is a maximum value among the numbers of data CBs that the plurality of reception devices fail to decode, respectively (Fig.17-19 Col 25 lines 42-55, the number of the parity code blocks (CBs) is a maximum value of four CRC checks for each CB among the numbers of data CBs that failures in decoding the D1 and D2 sequences, and another in decoding C2 and C3 from D1 and D2).

Regarding claim 4, Cao discloses all the elements of claim 1 as stated above wherein Cao further discloses transmitting, to the reception device, control information indicating at least one of a number of CBs to be transmitted and types of CBs to be transmitted (Fig.9 Col 11 lines 16-42, transmitting control information indicating the information CBs C1 to C7 number of CBs and Fig.17-19 Col 24 lines 53-62, transmitting control information indicating the types of codes or rateless codes for a larger number of CBs to be transmitted).

Regarding claim 7, Cao discloses all the elements of claim 1 as stated above wherein Cao further discloses transmitting other data CBs at the retransmission (Fig.17-19 Col 23 lines 25-35, transmitting other three data parity CBs at the HARQ retransmission); and
transmitting control information indicating at least one of a location and an amount of
(Fig.5 Col 7 lines 59-67 to Col 8 lines 1-60, transmitting control information indicating a location and resource allocator 253 is allocating an amount of
resources to which the other data CBs are allocated and scheduling the resources to which the parity CBs are allocated and Fig.19 Col 25 lines 1-19, HARQ retransmission for any code length e.g., number of information CBs).

Regarding claim 8, Cao discloses wherein a method performed by a reception device in a wireless communication system (Fig.1 Col 4 lines 18-29, electronic device (ED)/a reception device includes the EDs 110a-110c, user equipment (UE) or wireless transmit/receive unit (WTRU), mobile station, fixed or mobile subscriber unit, cellular telephone, station (STA), machine type communication (MTC) device, personal digital assistant (PDA), smartphone, laptop, computer, tablet, wireless sensor, or consumer electronics device in a wireless network communication system), the method comprising:
receiving, from a transmission device, a plurality of data code blocks (CBs) at initial
transmission (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, the second network device 304/reception device is receiving a m=7 information CBs C1 to C7 plurality of data code blocks from the first network device 302 at initial transmission and Fig.9&12 Col 12 lines 10-63, receiving plurality of information data code blocks (CBs) step 352 and Fig.5 Col 7 lines 59-65, communicating plurality of data code blocks (CBs));
transmitting, to the transmission device, feedback information including information
(Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, transmitting HARQ feedback information including information indicating a N=3 number of code blocks (CBs) of the transport block which decoding failures among the plurality of data CBs to the first network device 302/transmitting device); and
receiving parity CBs of which a number is determined based on the number of data CBs of which decoding fails, from the transmitting device at retransmission (Fig.12-14 Col 22 lines 35-67 to Col 23 lines 1-4, receiving N parity CBs P1 of which a N1=1 number is determined based on the number of data CBs of which decoding fails from the first network device 302/transmitting device at the HARQ retransmission and Fig.9 Col 3 lines 16-23, retransmitting parity blocks based on the number of data CBs of which decoding fails and Fig.9&12-13 Col 12 lines 64-67 to Col 13 lines 1-48, determining errors encoded/error-correction coding over the code blocks that is successful to recover the total number of failed y information code blocks based on the number of failed code blocks).

Regarding claim 9, Cao discloses all the elements of claim 8 as stated above wherein Cao further discloses the parity CBs are obtained by applying an outer code to the data CBs (Fig.9 Col 11 lines 1-15, receiving/obtaining the parity CBs by applying an outer code to the data CBs), and
wherein the outer code includes at least one of a Reed-Solomon code, a BCH (Bose,
(Fig.17-19 Col 24 lines 53-62, the outer code includes at least one of a Reed-Solomon code or a raptor code).

Regarding claim 10, Cao discloses all the elements of claim 8 as stated above wherein Cao further discloses receiving other data CBs from the transmission device at the initial transmission (Fig.17-19 Col 23 lines 25-35, receiving other three data parity CBs ,
wherein the feedback information includes information indicating a maximum value
between a number of data CBs of which decoding fails among the plurality of data CBs, and a
number of data CBs of which decoding fails among the other data CBs (Fig.17-19 Col 25 lines 42-55, the feedback information includes information indicating a maximum value of four CRC checks for each CB between the numbers of data CBs that failures in decoding the D1 and D2 sequences, and among the other in decoding C2 and C3 from D1 and D2 that the decoding fails).

Regarding claim 13, Cao discloses all the elements of claim 8 as stated above wherein Cao further discloses receiving other data CBs from the transmission device at the retransmission (Fig.17-19 Col 23 lines 25-35, receiving other three data parity CBs at the HARQ retransmission from the first network device 302/transmission device); and
receiving, from the transmission device, control information indicating at least one of a
(Fig.5 Col 7 lines 59-67 to Col 8 lines 1-60, receiving control information indicating a location from the first network device 302/ transmission device and resource allocator 253 is allocating an amount of resources to which the other data CBs are allocated and scheduling the resources to which the parity CBs are allocated and Fig.19 Col 25 lines 1-19, HARQ retransmission for any code length e.g., number of information CBs).

Regarding claim 14, Cao discloses wherein an apparatus in a wireless
communication system (Fig.1 Col 4 lines 30-48, random access node RANs 120a-120b/a transmission device includes base stations 170a-170b, a base transceiver station (BTS), a Node-B (NodeB), an evolved NodeB (eNodeB), a Home eNodeB, a gNodeB, a transmission point (TP), a site controller, an access point (AP), or a wireless router in a wireless network communication system), the apparatus comprising:
a transceiver (Fig.1&3 Col 4 lines 49-67, multiple transceivers and Fig.3 Col 6 lines 54-67, transmitter 252 and receiver 254); and
at least one processor operably coupled to the transceiver (Fig.3 Col 6 lines 54-67, processing unit 250), and configured to:
transmit a plurality of data code blocks (CBs) to at least one reception device at
initial transmission (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, the first network device 302 is sending/transmitting a m=7 information CBs C1 to C7 plurality of data code blocks to a second network device 304/reception device at initial transmission and Fig.9&12 Col 12 lines 10-63, transmitting plurality of information data code blocks (CBs) step 352 and Fig.5 Col 7 lines 59-65, communicating plurality of data code blocks (CBs)),
receive feedback information including information indicating a number of data CBs of which decoding fails among the plurality of data CBs, from the at least one reception device (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, receiving HARQ feedback information including information indicating a N=3 number of code blocks (CBs) of the transport block which decoding failures among the plurality of data CBs from the second network device 304/reception device), and
transmit parity CBs of which a number is determined based on the number of data CBs of which decoding fails, to the at least one reception device at retransmission (Fig.12-14 Col 22 lines 35-67 to Col 23 lines 1-4, transmit N parity CBs P1 of which a N1=1 number is determined based on the number of data CBs of which decoding fails to the second network device/receiving device at the HARQ retransmission and Fig.9 Col 3 lines 16-23, retransmitting parity blocks based on the number of data CBs of which decoding fails and Fig.9&12-13 Col 12 lines 64-67 to Col 13 lines 1-48, determining errors encoded/error-correction coding over the code blocks that is successful to recover the total number of failed y information code blocks based on the number of failed code blocks).

Regarding claim 16, Cao discloses all the elements of claim 14 as stated above wherein Cao further discloses the at least one processor is further configured to obtain the parity CBs by applying an outer code to the data CBs (Fig.9 Col 11 lines 1-15, receiving/obtaining the parity CBs by applying an outer code to the data CBs), and

Chaudhuri, Hocque-nghem) code, a raptor code, and a parity bit generation code (Fig.17-19 Col 24 lines 53-62, the outer code includes at least one of a Reed-Solomon code or a raptor code).

Regarding claim 17, Cao discloses all the elements of claim 14 as stated above wherein Cao further discloses the at least one reception device includes a plurality of reception devices (Fig.1 Col 4 lines 10-29, the at least one reception device includes a plurality of electronic devices/reception devices), and
wherein the number of the parity CBs is a maximum value among the numbers of data CBs that the plurality of reception devices fail to decode, respectively (Fig.17-19 Col 25 lines 42-55, the number of the parity code blocks (CBs) is a maximum value of four CRC checks for each CB among the numbers of data CBs that failures in decoding the D1 and D2 sequences, and another in decoding C2 and C3 from D1 and D2).

Regarding claim18, Cao discloses all the elements of claim 14 as stated above wherein Cao further discloses the at least one processor is further configured to transmit, to the reception device, control information indicating at least one of a number of CBs to be transmitted and types of CBs to be transmitted (Fig.9 Col 11 lines 16-42, transmitting control information indicating the information CBs C1 to C7 number of CBs and Fig.17-19 Col 24 lines 53-62, transmitting control information indicating the types of codes or rateless codes for a larger number of CBs to be transmitted).

Regarding claim 21, Cao discloses all the elements of claim 14 as stated above wherein Cao further discloses the at least one processor is further configured to:
transmit other data CBs at the retransmission (Fig.17-19 Col 23 lines 25-35, transmitting other three data parity CBs at the HARQ retransmission), and
transmit control information indicating at least one of a location and an amount of resources to which the other data CBs are allocated and resources to which the parity CBs are allocated (Fig.5 Col 7 lines 59-67 to Col 8 lines 1-60, transmitting control information indicating a location and resource allocator 253 is allocating an amount of
resources to which the other data CBs are allocated and scheduling the resources to which the parity CBs are allocated and Fig.19 Col 25 lines 1-19, HARQ retransmission for any code length e.g., number of information CBs).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 11, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (provisional application No. 62/657611 filed on 04/13/2018) [hereinafter . 
Regarding claim 5, Cao discloses all the elements of claim 4 as stated above wherein Cao further discloses a length of a bit field of the control information is determined by Equation below: L = [log2(N + 1)], wherein L denotes the length of the bit field of the control information, and N denotes a maximum number of parity CBs capable of being transmitted at one time (Fig.12 Col 12 lines 10-63, equation log2m bits whereas feedback indicating which CBs may require m bits for computing N parity CBs P1 to PN).
	Even though Cao discloses wherein a length of a bit field of the control information is determined by Equation below: L = [log2(N + 1)], wherein L denotes the length of the bit field of the control information, and N denotes a maximum number of parity CBs capable of being transmitted at one time, in the same field of endeavor, Mallik teaches wherein a length of a bit field of the control information is determined by Equation below: L = [log2(N + 1)], wherein L denotes the length of the bit field of the control information, and N denotes a maximum number of parity CBs capable of being transmitted at one time (Fig.8-9 [0099]-[0101], the length of a bit field b0,k and b1,k of the control information is determined by the equations (2)-(3), wherein L is the length of the bit field of the control information, and n=10 denotes a maximum number of parity CBs capable of being transmitted at one time and Fig.10-11 [0113], the length of a bit field of the control information is determined by a logarithm of the likelihood ration (LLR) value for each bit in the code block based on information bits in the code block).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao 

Regarding claim 6, Cao discloses all the elements of claim 4 as stated above. 
	However, Cao does not explicitly disclose wherein if a value of the bit field of the control information is a predetermined value, the bit field indicates that the plurality of data CBs are transmitted without transmission of parity CBs at the initial transmission, and wherein, if the value of the bit field of the control information is not the predetermined value, the bit field indicates a number of parity CBs transmitted at the retransmission.
	In the same field of endeavor, Mallik teaches wherein if a value of the bit field of the control information is a predetermined value, the bit field indicates that the plurality of data CBs are transmitted without transmission of parity CBs at the initial transmission (Fig.8-9 [0091]-[0092], the bit field of code blocks PCB0-PCB1 indicates that the plurality of code blocks in a transmission block are transmitted without using parity check code blocks if the value of the bit field of the control information is predetermined), and
wherein, if the value of the bit field of the control information is not the predetermined
(Fig.8-9 [0093]-[0094], the bit field of code blocks PCB0-PCB1 indicates that a number of  parity check code blocks transmitted at the ACK/NACK retransmission if the value of the bit field of the control information is not predetermined).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao to incorporate the teaching of Mallik in order to improve the likelihood ration (LLR) values for information bits.	                                                                                                                          	It would have been beneficial to use the bit field of code blocks PCB0-PCB1 which indicates a number of parity check code blocks transmitted at the ACK/NACK retransmission as taught by Mallik to have incorporated in the system of Cao to improve the decodability of transmitted transmission blocks. (Mallik, Fig.8-9 [0091]-[0092], Fig.8-9 [0093]-[0094] and Fig.8 [0096])

Regarding claim 11, Cao discloses all the elements of claim 8 as stated above wherein Cao further discloses receiving, from the transmission device, control information indicating at least one of a number of CBs to be transmitted and types of CBs to be transmitted (Fig.9 Col 11 lines 16-42, receiving control information indicating the information CBs C1 to C7 number of CBs from the first network device 302/transmission device and Fig.17-19 Col 24 lines 53-62, receiving control information indicating the types of codes or rateless codes for a larger number of CBs to be transmitted).
	However, Cao does not explicitly disclose wherein if a value of a bit field of the control information is a predetermined value, the bit field indicates that the plurality of 
	In the same field of endeavor, Mallik teaches wherein if a value of a bit field of the control information is a predetermined value, the bit field indicates that the plurality of data CBs are transmitted without transmission of parity CBs at the initial transmission (Fig.8-9 [0091]-[0092], the bit field of code blocks PCB0-PCB1 indicates that the plurality of code blocks in a transmission block are transmitted without using parity check code blocks if the value of the bit field of the control information is predetermined), and
wherein, if the value of the bit field of the control information is not the predetermined
value, the bit field indicates a number of parity CBs transmitted at the retransmission (Fig.8-9 [0093]-[0094], the bit field of code blocks PCB0-PCB1 indicates that a number of  parity check code blocks transmitted at the ACK/NACK retransmission if the value of the bit field of the control information is not predetermined).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao to incorporate the teaching of Mallik in order to improve the likelihood ration (LLR) values for information bits. 	                                                                                                                          	It would have been beneficial to use the bit field of code blocks PCB0-PCB1 which indicates a number of parity check code blocks transmitted at the ACK/NACK retransmission as taught by Mallik to have incorporated in the system of Cao to improve 

Regarding claim 12, Cao discloses all the elements of claim 11 as stated above wherein Cao further discloses a length of the bit field of the control information is determined by Equation below: L = [log2 (N + 1)], wherein L denotes the length of the bit field of the control information, and N denotes a maximum number of parity CBs capable of being transmitted at one time (Fig.12 Col 12 lines 10-63, equation log2m bits whereas feedback indicating which CBs may require m bits for computing N parity CBs P1 to PN).
	Even though Cao discloses wherein a length of the bit field of the control
information is determined by Equation below: L = [log2 (N + 1)], wherein L denotes the length of the bit field of the control information, and N denotes a maximum number of parity CBs capable of being transmitted at one time, in the same field of endeavor, Mallik teaches wherein a length of the bit field of the control information is determined by Equation below: L = [log2 (N + 1)], wherein L denotes the length of the bit field of the control information, and N denotes a maximum number of parity CBs capable of being transmitted at one time (Fig.8-9 [0099]-[0101], the length of a bit field b0,k and b1,k of the control information is determined by the equations (2)-(3), wherein L is the length of the bit field of the control information, and n=10 denotes a maximum number of parity CBs capable of being transmitted at one time and Fig.10-11 [0113], the length of a bit field of the control information is determined by a logarithm of the likelihood ration (LLR) value for each bit in the code block based on information bits in the code block).


Regarding claim 19, Cao discloses all the elements of claim 18 as stated above wherein Cao further discloses a length of a bit field of the control information is determined by Equation below: L = [log2(N + 1)], wherein L denotes the length of the bit field of the control information, and N denotes a maximum number of parity CBs capable of being transmitted at one time (Fig.12 Col 12 lines 10-63, equation log2m bits whereas feedback indicating which CBs may require m bits for computing N parity CBs P1 to PN).
	Even though Cao discloses wherein a length of a bit field of the control
information is determined by Equation below: L = [log2(N + 1)], wherein L denotes the length of the bit field of the control information, and N denotes a maximum number of parity CBs capable of being transmitted at one time, in the same field of endeavor, Mallik teaches wherein a length of a bit field of the control information is determined by Equation below: L = [log2(N + 1)], wherein L denotes the length of the bit field of the (Fig.8-9 [0099]-[0101], the length of a bit field b0,k and b1,k of the control information is determined by the equations (2)-(3), wherein L is the length of the bit field of the control information, and n=10 denotes a maximum number of parity CBs capable of being transmitted at one time and Fig.10-11 [0113], the length of a bit field of the control information is determined by a logarithm of the likelihood ration (LLR) value for each bit in the code block based on information bits in the code block).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao to incorporate the teaching of Mallik in order to improve the likelihood ration (LLR) values for information bits.	                                                                                                                          	It would have been beneficial to use a logarithm of the likelihood ration (LLR) value for each bit in the code block based on information bits in the code block as taught by Mallik to have incorporated in the system of Cao to improve the decodability of transmitted transmission blocks. (Mallik, Fig.8 [0096], Fig.8-9 [0099]-[0101] and Fig.10-11 [0113])

Regarding claim 20, Cao discloses all the elements of claim 18 as stated above. 
	However, Cao does not explicitly disclose wherein if a value of the bit field of the control information is a predetermined value, the bit field indicates that the plurality of data CBs are transmitted without transmission of parity CBs at the initial transmission, and wherein, if the value of the bit field of the control information is not the 
	In the same field of endeavor, Mallik teaches wherein if a value of the bit field of the control information is a predetermined value, the bit field indicates that the plurality of data CBs are transmitted without transmission of parity CBs at the initial transmission (Fig.8-9 [0091]-[0092], the bit field of code blocks PCB0-PCB1 indicates that the plurality of code blocks in a transmission block are transmitted without using parity check code blocks if the value of the bit field of the control information is predetermined), and wherein, if the value of the bit field of the control information is not the predetermined value, the bit field indicates a number of parity CBs transmitted at the retransmission (Fig.8-9 [0093]-[0094], the bit field of code blocks PCB0-PCB1 indicates that a number of  parity check code blocks transmitted at the ACK/NACK retransmission if the value of the bit field of the control information is not predetermined).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao to incorporate the teaching of Mallik in order to improve the likelihood ration (LLR) values for information bits.	                                                                                                                          	It would have been beneficial to use the bit field of code blocks PCB0-PCB1 which indicates a number of parity check code blocks transmitted at the ACK/NACK retransmission as taught by Mallik to have incorporated in the system of Cao to improve the decodability of transmitted transmission blocks. (Mallik, Fig.8-9 [0091]-[0092], Fig.8-9 [0093]-[0094] and Fig.8 [0096])




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukkavilli et al. (Pub. No.: US 2016/0285589 A1) teaches Code Block Level Error  Correction and Media Access Control (MAC) Level Hybrid Automatic Repeat Requests to Mitigate Bursty Puncturing and Interference in a Multi-Layer Protocol Wireless System.

Jia et al. (Pub. No.: US 2018/0159660 A1) teaches Systems and Methods for Outer Coding.

Murakami (Pub. No.: US 2011/0099446 A1) teaches Transmission Method Using Parity Packets, Transmitter and Repeater.

Azogui et al. (Pub. No.: US 2017/0286221 A1) teaches Method and Apparatus for an Error Tolerance Aware Data Retention Scheme in a Storage Device for Multi-Scale Error Tolerant Data.

Murakami (Pub. No.: US 2017/0279560 A1) teaches Transmission Method, Transmission Device, Reception Method, and Reception.

You et al. (Pub. No.: US 2019/0190654 A1) teaches Data Transmission Method and Apparatus and Data Reception Method and Apparatus.

Jia et al. (Pub. No.: US 2018/0262303 A1) teaches System and Method for Employing Outer Codes with Non-Equal Length Code Blocks Field.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/V.L/Examiner, Art Unit 2414      


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414